Exhibit 10.1

 



COOPERATION AGREEMENT

 

THIS COOPERATION AGREEMENT (the "Agreement") is entered into on January 14,
2017, by and between Earl International Development Sdn. Bhd, a company
incorporated under the laws of Malaysia and having its principal place of
business at C16, Pusat Star Avenue, Jalan Zuhai U5/179, Sek U5, 47810 Shah Alam,
Selangor, Malaysia (“Earl”) and NowNews Digital Media Technology Co. Ltd., a
company incorporated under the laws of Nevada and having its principal place of
business at 4F, No. 32, Ln. 407, Sec. 2. Tiding Road, Neihu District, Taipei,
Taiwan (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Malaysian government has established the “Prefer 1 Malaysia”
(“PR1MA”) project, which aims to develop and construct one million PR1MA homes
over the next ten years and for such purpose, Maybank, RHB Bank and CIMB Bank
have granted an aggregate credit line in the amount of 67 billion Malaysian
Ringgit. As of the date of this Agreement, approximately 340,000 PR1MA homes
have been reserved.

 

WHEREAS, Earl was appointed by the Malaysian Treasury Department as one of the
two general contractors tasked with introducing international construction
companies to assist in the PR1MA project and coordinating with them to implement
the construction plan.

 

WHEREAS, the Company is a media/news company in Taiwan whose shares are publicly
traded in the OTC Market in the United States.

 

WHEREAS, Earl in turn is desirous of appointing the Company, and the Company is
agreeable to being so appointed, as Earl’s general cooperative partner (“General
Cooperative Partner”) with the full authorities and power to solicit
international construction companies. Such appointment shall be binding upon
executed as of the date and year above written.

 

NOW THEREFORE, The parties agree as follows:

 

1.Appointment as General Cooperative Partner.

 

Effective as of the date hereof, Earl appoints the Company as its General
Cooperative Partner to perform such activities as listed in Section 3 – “Scope
of Cooperation”.

 

 

2.Term and Termination.

 

2.1 Term. This Agreement shall become effective on the date hereof and shall
continue in force for a period of 11 years, unless and until terminated as
provided in Section 2.2 (the “Term”).

 

2.2 Termination.

 

a.Without Cause. The Company, in its sole discretion, may terminate this
Agreement at any time after January 13, 2028, without cause, providing at least
30 days’ prior written notice to the other party.

 

 

 

 



b.With cause. This Agreement may be terminated before the expiration date of the
Term on written notice:

i.By the Company, if Earl fails to remain a participant and contracting party to
the PR1MA Project;

ii.By the Company, if the Malaysian government make any modification to the
PR1MA project;

iii.By the Company, if the Malaysian government fails to pay the construction
companies, which leads to the construction companies’ failure to pay Company any
amount when due hereunder more than one time in any 24 month period;

iv.By either party, if the other party breaches any provision of this Agreement
and either the breach cannot be cured or, if the breach can be cured, it is not
cured by the breaching party within 30 days after the breaching party’s receipt
of written notice of such breach; or

v.By either party, if the other party (A) becomes insolvent, (B) is generally
unable to pay, or fails to pay, its debts as they become due, (C) files, or has
filed against it, a petition for voluntary or involuntary bankruptcy or pursuant
to any other insolvency Law, (D) makes or seeks to make a general assignment for
the benefit of its creditors, or (E) applies for, or consents to, the
appointment of a trustee, receiver or custodian for a substantial part of its
property or business.

 

3.Scope of Cooperation.

 

The Company is hereby engaged to conduct the following activities, following the
guidance of Earl:

 

a.Actively solicit qualified construction companies to conduct the construction
work in accordance with the guidance of Earl and the PR1MA plan and such other
requests, laws and guidelines the Malaysian government shall establish,
including but not limited to:

 

i.Contacting and interviewing international construction companies and
determining their qualifications, experience and competence participate in the
PR1MA project.

ii.Assisting the selected construction companies to determine the construction
zones and scales applicable for the construction work for which they are engaged
(information about the construction zones and scales is listed on Schedule A);

iii.Making available to the selected construction companies the total cost of
any selected construction projects, payment method and information about the
Quality Deposit, Performance Deposit and Ancillary Construction Work (defined in
Schedule A) as listed on Schedule A (information about the payment method and
deposit is listed on Schedule A);

iv.Coordinating among the selected construction companies, the Malaysian Premier
House and other relevant parties to enter into construction contracts
(“Construction Contract(s)”);

 

b.Acting as the joint escrow agent with Earl for the cash deposit (in lieu of a
bond) for guaranteeing the quality of work.

 

 

 

 



c.If after satisfactorily completing a particular PR1MA project, a selected
construction company desires to work on other PR1MA construction projects, such
company will not have to requalify and the Company shall take all necessary
actions under this Section 3 to arrange such construction companies to work on
new PR1MA construction projects.

 

The Company shall devote such time and resources as may be reasonably necessary
for the purpose of fulfill its general contractor’s duties herein. In the
conduct of the activities above, Earl expressly authorizes the Company to
negotiate the most attractive terms and consummate any transactions or
contracts, subject to Earl’s opinions and guidance, with construction companies.
The Company shall not be liable for any losses, damages or expenses whatsoever
in regard to any decision it makes, which at the relevant time, it deems to be
in the best interest of Company unless such decision was made willfully or
grossly negligently.

  

4.Earl’s Duties. Company undertakes and warrants to the Company that it will:

 

a.As soon as practically possible, apprise the Company of any changes to the
PR1MA project;

b.Render any assistance to and approve all marketing and soliciting activities;

c.Remain a general contractor to the PR1MA project with the Malaysian government
for as long as practically possible and shall not willfully or intentionally
breach any term and condition of the project and/or agreement with the Malaysian
government;

d.Handle all customs and international trades relating to construction materials
for the PR1MA project;

e.Provide such other information and render such assistance as is reasonably
necessary for the Company to fulfill its duties and conduct its business
hereunder.

 

5.Commission. Earl shall ensure that the construction company pays to the
Company a commission equal to 5% of the total construction price, which
construction price (the “Construction Price”) shall be agreed upon by the
Company and Earl pursuant to such Construction Contract executed with such
construction company during the term of this Agreement in accordance with
section 3 (a). The Commission for any construction project shall become due and
payable to the Company at such time such construction project is completed in
accordance with the terms of the Construction Contract.

 

6.Representations and Warranties.

 

6.1. Representations and Warranties of Earl:

 

a.it is a company duly organized, validly existing and in good standing under
the laws of the Malaysia;

b.it was duly appointed by the Malaysian Treasury Department as one of the two
general contractors tasked with introducing international construction companies
to assist in the PR1MA project, and shall such appointment shall remain
effective during the Term of this Agreement;

 

 

 

 

c.it has the full right, power and authority to enter into this Agreement, to
grant the Company the rights and authorities set forth herein, and to perform
its obligations hereunder; and

d.the execution of this Agreement by the individual whose signature is set forth
at the end of this Agreement, and the delivery of this Agreement by Earl, have
been duly authorized by all necessary action on the part of Earl;

 

6.2. Representations and Warranties of the Company:

 

a.it is a limited company duly organized, validly existing and in good standing
under the laws of the Nevada;

b.it has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder;

c.the execution of this Agreement by the individual whose signature is set forth
at the end of this Agreement, and the delivery of this Agreement by the Company,
have been duly authorized by all necessary action on the part of the Company;

 

7.Modification. This contract contains the entire agreement of the parties. No
representations were made or relied upon by the other party, other than those
that are expressly set forth. No agent, employee or other representative of
either parties are empowered to alter any term of this Agreement, unless done in
writing and signed by an executive officer of each of the respective parties.

 

8.Controlling Law. The validity, interpretation, and performance of this
Agreement shall be controlled by and construed under the laws of Taiwan.

 

9.Arbitration. Any dispute, controversy, difference or claim arising out of,
relating to or in connection with this contract, or the breach, termination or
invalidity thereof, shall be finally settled by arbitration referred to the
Chinese Arbitration Association, Taipei in accordance with the Association’s
arbitration rules. The place of arbitration shall be in Taipei, Taiwan. The
language of arbitration shall be Mandarin Chinese. The arbitral award shall be
final and binding upon both parties.

 

10.No Waiver. Any waiver or the failure of either party to this Agreement to
object to or take affirmative action with respect any conduct of the other which
is in violation of the terms of this Agreement shall not be construed as a
waiver of the violation breach, or of any future violation, breach or wrongful
conduct.

 

11.Notices. All notices pertaining to this Agreement shall be in writing and
transmitted by facsimile with original copy delivered by the air courier service
of the sender's choice, delivered as follows:

 

 

 

 



If to Earl:

 

C16, Pusat Star Avenue, Jalan Zuhai U5/179, Sek U5, 47810 Shah Alam, Selangor,
Malaysia

 

Attention: Pan Chung Hui

 

If to the Company:

 

4F, No. 32, Ln. 407, Sec. 2. Tiding Road,

Neihu District,

Taipei City, Taiwan

 

Attention: Shuo-Wei Shih

 

with a copy to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor,

New York, NY 10006

 

Attention: Jay Kaplowitz Esq.

 

12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

13.Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns executed as of the date and year above written.

 

 

 

[signature page follows]

 

  

 

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

 

 



Signed for and on behalf of Signed for and on behalf of Earl International
Development Sdn. Bhd, NowNews Digital Media Technology Co. Ltd.     By: /s/ Chun
Hui Pan By: /s/ Shuo-Wei Shih     Name: Chun Hui Pan Name: /s/ Shuo-Wei Shih    
Title: CEO Title: CEO

 



 

 

 

 

 

Schedule A

 

 

 

1.Construction Zones and Scales (Phase I)

 

The construction zones in Phase I include the State of Jida, Kuala Lumpur,
Malacca and Pahang. The number of PR1MA homes to be constructed depends on the
each state’s specific situations and development plans, but generally is in
three levels of 2,000 homes, 5,000 homes and 10,000 homes.

 

2.Payment Method

 

The construction companies shall be paid in five installments at the completion
of each of the five phases in accordance with the Construction Contract, each of
which is equal to 20% of the construction price (the “Construction Price”) as
determined in the Construction Contract, except that 5% of the Construction
Price shall be retained as a deposit for guaranteeing the quality of work by the
co-escrow agent (Earl and the Company).

 

3.Deposit

 

As discussed above, 5% of the Construction Price (the “Quality Deposit”) payable
in the fifth installment shall be retained by the co-escrow agent as a deposit
for guaranteeing the quality of work. The term of such guarantee is five years
from the date of completion of the construction project. The construction
company shall be liable for 100% of the damages caused by the deficiencies of
the construction project in the first two years and shall be liable for 50% of
the damages caused by the deficiencies in the last three years.

 

At least 2.5% of the Construction Price shall be placed in escrow as a deposit
for guaranteeing the performance of the Construction Contract before the
construction work starts.

 

4.Ancillary Construction Work

 

After the completion of the construction project (the homes), if it is deemed
necessary and proper by Earl to build commercial facilities around the homes,
the construction company shall advance funds necessary to build commercial
facilities for a period of at least one year. The total amount of funds advanced
(the “Advance Funds”) by the construction company shall not be more than 4% of
the Construction Price. The terms of repayment for the Advance Funds shall be
mutally determined by and between the construction company and Earl in the
future.

  

 

 

 



 

